Name: 97/874/EC, Euratom: Commission Decision of 16 December 1997 amending Decision 94/204/EC, Euratom relating to the creation of the European Science and Technology Assembly (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  research and intellectual property;  cooperation policy;  technology and technical regulations
 Date Published: 1997-12-30

 Avis juridique important|31997D087497/874/EC, Euratom: Commission Decision of 16 December 1997 amending Decision 94/204/EC, Euratom relating to the creation of the European Science and Technology Assembly (Text with EEA relevance) Official Journal L 354 , 30/12/1997 P. 0034 - 0034COMMISSION DECISION of 16 December 1997 amending Decision 94/204/EC, Euratom relating to the creation of the European Science and Technology Assembly (Text with EEA relevance) (97/874/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Whereas in its Decision 94/204/EC, Euratom (1) the Commission instituted an Advisory Committee called the European Science and Technology Assembly, hereinafter referred to as 'the Assembly`;Whereas Article 3 (1) and (2) of the said Decision provides that the Assembly shall have, at most, 100 members, and shall consist of high-level personalities from the European circles that represent the exact and natural, economic, social and human sciences in proportions and areas affected by Community research, technology and industry;Whereas Article 5 of that Decision states that the Assembly shall be provided with a Bureau of 20 members comprising on the one hand, a representative of the Commission and nine members appointed by the Commission from the representatives of the organizations referred to in Article 3 (3), and, on the other hand 10 members elected by the Assembly from its own members;Whereas the text of Article 5 should be amended so as to adapt the composition of the Bureau to the actual composition of the Assembly,HAS DECIDED AS FOLLOWS:Article 1 Paragraph 1 of Article 5 of Decision 94/204/CE, Euratom is hereby replaced by the following text:'The Assembly shall be provided with a Bureau with a maximum of 20 members comprising, on the one hand, up to 10 members elected by the Assembly from its own members - election being by two-thirds majority of the members present - and, on the other hand, one representative of the Commission and up to 9 members appointed by the Commission from the representatives of the organizations referred to in Article 3 (3). The exact number of members elected by the Assembly and members appointed by the Commission shall be determined in accordance with the Rules of Procedure of the Assembly referred to in Article 7.`Article 2 The Decision presented is applicable from 17 December 1997.Done at Brussels, 16 December 1997.For the CommissionÃ dith CRESSONMember of the Commission(1) OJ L 98, 16. 4. 1994, p. 34.